Citation Nr: 1342863	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lower back disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1989 to October 1989 and from December 2003 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In connection with this appeal the Veteran testified before the Board at a videoconference hearing at the RO in April 2009.

This case was previously before the Board in July 2009, at which time it was remanded for further development.  The case has now been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, but finds that additional development is required before the Veteran's claims for entitlement to service connection for a right knee disability and a lower back disability are decided. 

The Veteran has asserted that he experiences a right knee disability and a lower back disability as a result of his active service in Iraq.  Specifically, he has reported that while serving in Iraq, he jumped off a truck and injured both his right knee and his lower back.

In a July 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any current right knee disability and a lower back disability.  The Board notes that, in accordance with the directives of the July 2009 remand, an examiner reviewed the Veteran's claims file and private medical records in January 2010.  

The January 2010 examiner diagnosed the Veteran with right knee patellofemoral pain syndrome and lumbosacral strain.  The examiner opined that it was less likely that the Veteran's right knee disability and lower back disability were incurred in or caused by his active service.  The examiner did not provide any basis for the opinion other than a statement that there were no records of symptoms or diagnosis of right knee disability and/or a lower back disability in service.  The examiner also did not address the Veteran's statements regarding the onset and continuity of his symptoms since service and does not appear to have examined the Veteran's service medical records from 2003-2005, as those records were not associated with the Veteran's claims file at the time of the January 2010 examination. 

Unfortunately, the opinion is inadequate.  Examinations are inadequate where, as here, the examiner fails to comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current right knee disability and lower back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, subsequent to that opinion, the Veteran submitted an additional lay statement from a medic who served with the Veteran in Iraq and treated the Veteran for right knee and lower back pain resulting from falling off a vehicle.  This record was not previously considered by the examiner.  Therefore, remand is required in order for a VA examiner to consider this statement.
In the July 2009 remand, the Board also requested that the Veteran's service medical records be obtained because they appeared to be incomplete at the time of the remand.  Specifically, the Board requested that the Veteran's service medical records from his second period of service, from December 2003 to March 2005 be obtained, including any records generated by his unit in Iraq.  The Veteran contends that he injured his right knee and lower back jumping off a military truck in October 2004, while on active duty in Iraq, and was treated for both injuries at Ft. Tallil, Iraq.  He also reports that he went to sick call about once every two weeks to treat those injuries while on active duty.  It appears that those medical records were not requested post-remand and are not associated with the Veteran's claims file.  

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that the development conducted does not adequately comply with the directives of the May 2012 remand, and that an effort must be made to obtain these VA treatment records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Current treatment records should also be obtained before a decision is rendered with regard to the above issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment  records from December 2003-March 2005, for his second tour of active service in Iraq, to include any medical records from Ft. Tallil, Iraq.  Document all efforts to obtain those records in the file, and place copies of that documentation in the claims file.  If the records cannot be obtained, make a formal finding that the records are unavailable, notify the Veteran, and request that he submit any records in his possession.

2.  Obtain current VA and private medical records identified by the Veteran and associate them with the claims file.  

3.  Then, schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current right knee disability and lower back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated studies and tests should be performed. 

The examiner should specifically review the July 2010 statement of the medic who treated the Veteran in Iraq for his right knee and lower back injuries.  

4.  Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current right knee disability and/or lower back disability had its onset during active service or is/are related to any in-service disease or injury. The examiner should provide a full rationale for the opinion.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

